Judgment (indictment No. 4404/83), Supreme Court, New York County (C. Beauchamp Ciparick, J.), rendered on October 11, 1984, unanimously affirmed, and judgment of said court (indictment No. 4974/83), also rendered on October 11, 1984, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel in indictment No. 4974/83 is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Murphy, P. J., Kupferman, Milonas, Rosenberger and Ellerin, JJ.